Citation Nr: 0026660	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to August 
1953, and from May 1954 to November 1957.  

This matter arises from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  The veteran served in combat in Korea.

2.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed right eye disorder and the 
veteran's active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
right eye injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  The threshold question which must 
be answered is whether the veteran has submitted a well-
grounded claim for service connection.  The veteran has "the 
burden of submitting evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
See 38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  See Epps v. Gober, 126 
F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1995) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The law also provides that, in the case of any veteran who 
engaged in combat with the enemy in active service with the 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b).  However the Federal Circuit in Collette noted 
that 38 U.S.C.A. § 1154(b) applies to the second element of a 
well grounded claim, that is, whether a disease or injury was 
incurred or aggravated in service, and not to the questions 
of whether there is a current disability or a nexus to 
service.  Collette v. Brown, 82 F.3d 389, 392 (1996).

Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 495-97 (1997).  

The veteran contends that while serving in combat during the 
Korean Conflict, he was firing a rocket launcher which 
misfired.  He maintains that he was struck in and about the 
right eye, and currently suffers from impaired vision in the 
right eye as a direct result of that injury.  The veteran's 
claim was denied by a March 1999 rating decision, and this 
appeal followed.  

The veteran's service medical records appear to have been 
partially damaged in the fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  
However, copies of those records were made and have been 
associated with the veteran's claims file.  The service 
medical records fail to disclose any injury or wound to the 
right eye.  The veteran was noted to have worn glasses as 
reflected in the reports of his service separation 
examinations, but no reasons were offered as to why the 
veteran wore glasses.  A treatment record dated in February 
1952 notes the that the veteran was seen for treatment of 
multiple lacerations about his left eye at Fort Ord, 
California.  There was no indication of any right eye 
involvement.  An October 1957 treatment record shows that the 
veteran was seen for inflammation of the left upper eyelid 
since September 1957.  The veteran was shown to have a normal 
right eye at that time.  

Clinical and VA treatment records dating from August 1979 
through May 1996 show that the veteran incurred what was 
diagnosed as welder's or flash burns to the corneas of his 
eyes due to an industrial accident in January 1990.  He was 
initially unable to open his eyes.  The treatment records 
otherwise fail to include any mention of any in service right 
eye injury or residuals resulting therefrom.  

The veteran underwent a VA rating examination in March 1999.  
The report of that examination shows that the veteran 
indicated that he had sustained an injury to his right eye in 
Korea in 1951 when a bazooka misfired, striking him in the 
right eye.  He reported that the vision in his right eye had 
worsened within the last four or five years, and that he 
occasionally experienced sensations of foreign matter like 
sand or grit in the eye.  On examination, the veteran had 
20/300 and 20/200 far and near vision in his right eye.  
There were no signs of trauma to the right eye, and no 
evidence of laceration, ptosis, or lid deformity.  The 
veteran was diagnosed with a macular hole and epiretinal 
membrane in his right eye.  In addition, he was found to have 
senile cataracts.  The examiner offered that it was "hard to 
determine the length of time" that the veteran had a macular 
hole and epiretinal membrane in his right eye.  He did not 
offer any opinion suggesting that the veteran's diagnosed 
right eye disorders were the result of any in-service injury.  

In July 1999, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that after 
sustaining an injury to his right eye in Korea in 1951, he 
was treated by the company medic.  According to the veteran, 
he failed a driving test at Camp Cook, California, in 1952 as 
a result of his right eye injury.  He stated that he was 
subsequently issued eyeglasses.  The veteran produced the 
actual glasses he was issued in service.  He testified that 
following service, he was denied employment due to his right 
eye problems, and that he was fitted with an additional pair 
of glasses.  The veteran testified that after service, he was 
found to have 20/25 and 20/40 vision in the right eye, while 
the left eye visual remained essentially normal.  

The Board has evaluated the foregoing, and finds that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for residuals of a right eye injury.  
The evidence, including his contemporaneous clinical 
treatment records and the report of the March 1999 VA rating 
examination clearly show that he has right eye disabilities 
to include impaired vision.  Additionally, his assertions, as 
a combat veteran, are sufficient to support his claim of an 
eye injury in service.  However, there is no medical opinion 
establishing a nexus or link between any current right eye 
disorder and any incident or injury during the veteran's 
active service.  

The examiner who conducted the VA examination in March 1999, 
noted the veteran's history of having an eye injury in Korea 
in 1951.  The veteran related that his eye had not been right 
since the injury in service and had not worsened to the 
current state until 4-5 years earlier.  The examiner reported 
that there were no signs of trauma to the right eye, no 
evidence of a laceration, no ptosis, or lid deformity.  The 
diagnoses were macular hole and epiretinal membrane of the 
right eye and senile cataracts.  The examiner related that it 
was hard to determine the length of time the veteran had the 
macular hole and epiretinal membrane in his right eye.  As 
such, there is no competent medical evidence linking the 
veteran's current right eye disorder to service or any injury 
of service origin. 

Moreover, lay statements and testimony by the veteran that he 
currently suffers from residuals of a right eye injury that 
was incurred in service do not constitute medical evidence.  
As a lay person, lacking in medical training and expertise, 
the veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, while we accept the veteran's 
assertion that he injured his right eye during combat service 
in 1951, there is still no competent medical evidence 
suggesting that his current right eye disability is 
consistent with such an injury or any event from service.  
Absent such a medical opinion, the veteran's claim for 
service connection is not well grounded, and must be denied 
on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection.  The Board has not been made aware of any 
additional relevant evidence which is available in connection 
with that claim, and which could serve to well ground the 
veteran's claim.  In the absence of a well-grounded claim, 
the VA has no duty to assist the veteran in the development 
of evidence with respect to that claim.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, , 
140 (1994).  The Board views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete a 
well-grounded claim for service connection for residuals of a 
right eye injury.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a right eye injury is 
denied.  



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

